


Vera Bradley, Inc.
2010 Equity and Incentive Plan


CHIEF EXECUTIVE OFFICER SIGN-ON GRANT
RESTRICTED STOCK UNIT/PERFORMANCE UNIT
TERMS AND CONDITIONS
1.Definitions. Any term capitalized herein but not defined will have the meaning
set forth in the Vera Bradley, Inc. 2010 Equity and Incentive Plan (the “Plan”).
2.    Grant and Vesting of Restricted Stock Units.
(a)    As of the grant date specified in the Award Agreement (the “Grant Date”),
the Participant will be credited with the number of Restricted Stock Units set
forth in the Award Agreement. Each Restricted Stock Unit is a notional amount
that represents one unvested Share. Each Restricted Stock Unit constitutes the
right, subject to the terms and conditions of the Plan and this document, to the
distribution of a Share if and when the Restricted Stock Unit vests.
(b)    Restricted Stock Units will vest in accordance with the terms of the
Award Agreement. If the Participant’s Service with the Company and all of its
Affiliates terminates before the date that a grant of Restricted Stock Units
vests, his right to receive the Shares underlying such unvested Restricted Stock
Units will be only as provided in Section 5.
3.    Grant and Vesting of Performance Units (“Performance RSUs”).
(a)    As of the Grant Date, the Participant will be credited with the number of
Performance RSUs set forth in the Award Agreement. Each Performance RSU is a
notional amount that represents one unvested share of Common Stock. Each
Performance RSU constitutes the right, subject to the terms and conditions of
the Plan and this document, to the distribution of a Share if and when the
Performance RSU is deemed earned and vested.
(b)    Performance RSUs granted under the Plan are intended to qualify as
performance-based compensation under Code Section 162(m). Performance RSUs (or
tranches of such Performance RSUs) will become earned only if the Company
achieves a stated level of stock price performance as set forth in the Award
Agreement. Except as provided in Section 5, any earned Performance RSUs (and the
Participant’s right to receive the Shares underlying such Performance RSUs) will
become vested only if the Participant remains continuously employed with the
Company during the Performance Period. Any determination by the Committee of the
level and entitlement to the Award of Performance RSUs, and any interpretation,
rule, or decision adopted by the Committee under the Plan or in carrying out or
administering the Plan, is final and binding for all purposes and upon all
interested persons, their heirs, and personal representatives. This Subsection
is not intended to limit the Committee’s power, to the extent it deems proper in
its sole discretion, to take any action permitted under the Plan and Code
Section 162(m).
4.    Rights as a Stockholder.
(a)    Unless and until a Restricted Stock Unit or an earned Performance RSU, as
applicable, has vested and the Share underlying it has been distributed to the
Participant, the Participant will not be entitled to vote in respect of that
Restricted Stock Unit or Performance RSU (as applicable) or that Share.
(b)    If the Company declares a cash dividend on its Shares, then, on the
payment date of the dividend, the Participant will be credited with dividend
equivalents equal to the amount of cash dividend per Share multiplied by the
number of outstanding Restricted Stock Units or Performance RSUs (as applicable)
credited to the Participant through the record date. The dollar amount credited
to a Participant under the preceding sentence will be credited to an account
(“Account”) established for the Participant for bookkeeping purposes only on the
books of the Company. The amounts credited to the Account will be credited as of
the last day of each month with interest, compounded monthly, until the amount
credited to the Account is paid to the Participant. The rate of interest
credited under the previous sentence will be the prime rate of interest as
reported by the Midwest edition of The Wall Street Journal for the second
business day of each fiscal quarter on an annual basis. The balance in the
Account will be subject to the same terms regarding vesting and forfeiture as
the Participant’s Restricted Stock Units or Performance RSUs, as applicable,
awarded under the applicable Award Agreement, and will be paid in cash in a
single sum at the time that the Shares associated with the Participant’s
Restricted Stock Units or Performance RSUs, as applicable, are delivered (or
forfeited at the time that the Participant’s Restricted Stock Units or
Performance RSUs, as applicable, are forfeited).
5.    Termination of Service. If a Participant’s Service is terminated for any
reason during the applicable Restricted Period or Performance Period, the terms
and conditions of the underlying Award Agreement will govern when and whether
the Participant will forfeit the right to receive Shares underlying any
Restricted Stock Units or Performance RSUs, as applicable, that have not yet
vested.
6.    Timing and Form of Payment. Except as provided in this Section or in
clauses 2(b) or 3(b) or Section 5, above, once a Restricted Stock Unit vests or
a Performance RSU is earned and vested, as applicable, the Participant will be
entitled to receive a Share in its place. Delivery of the Share will be made,
including delivery with respect to a Disabled Participant, or to the estate of a
deceased Participant, after the end of the Restricted Period or Performance
Period, as applicable, and not later than the 15th day of the third month
following the end of the Restricted Period or Performance Period, as applicable.
Shares will be credited to an account established for the benefit of the
Participant with the Company’s administrative agent. The Participant will have
full legal and beneficial ownership with respect to the Shares at that time.
7.    Assignment and Transfers. The Participant may not assign, encumber, or
transfer any of his rights and interests under the Award described in this
document, except, in the event of the Participant’s death, by will or the laws
of descent and distribution.
8.    Withholding Tax. The Company shall have the power and the right to deduct
or withhold an amount sufficient to satisfy federal, state, and local taxes
(including FICA obligations), domestic or foreign, and other deductions required
by law to be withheld with respect to the Award. Unless the Committee or its
designee agrees to a different method for withholding such taxes, the number of
Shares (underlying the Award) necessary to cover applicable withholdings will be
withheld from the issuance of any Shares of exchange for the Award.
9.    Securities Law Requirements.
(a)    The Restricted Stock Units and Performance RSUs are subject to the
further requirement that, if at any time the Committee determines in its sole
discretion that the listing or qualification of the Shares subject to the
Restricted Stock Units and Performance RSUs under any securities exchange
requirements or under any applicable law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with, the issuance of Shares under it, then Shares will not be issued under the
Restricted Stock Units and Performance RSUs, unless the necessary listing,
qualification, consent, or approval has been effected or obtained free of any
conditions not acceptable to the Committee.
(b)    No person who acquires Shares pursuant to the Award reflected in this
document may, during any period of time during which that person is an affiliate
of the Company (within the meaning of the rules and regulations of the
Securities and Exchange Commission under the Securities Act), sell the Shares,
unless the offer and sale is made pursuant to (i) an effective registration
statement under the Securities Act, which is current and includes the Shares to
be sold, or (ii) an appropriate exemption from the registration requirements of
the Securities Act, such as that set forth in Rule 144 promulgated under the
Securities Act. With respect to individuals subject to Section 16 of the
Exchange Act, transactions under this Award are intended to comply with all
applicable conditions of Rule 16b-3, or its successors under the Exchange Act.
To the extent any provision of the Award or action by the Committee fails to so
comply, the Committee may determine, to the extent permitted by law, that the
provision or action will be null and void.
10.    Compensation Recovery Policy. Notwithstanding any provision in this
document or the Award Agreement to the contrary, payments under this document or
the Award Agreement will be subject to any Compensation Recovery Policy
established by the Company and amended from time to time.
11.    No Limitation on Rights of the Company. Subject to Sections 4.3, 14.1,
and 14.2 of the Plan, the grant of the Award described in this document will not
in any way affect the right or power of the Company to make adjustments,
reclassifications, or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell, or transfer all or any part of its
business or assets.
12.    Plan, Restricted Stock Units, Performance RSUs, and Award Not a Contract
of Employment. Neither the Plan, the Restricted Stock Units, the Performance
RSUs, nor any other right or interest that is part of the Award granted under
the Plan or this document is a contract of employment, and no terms of
employment or Service of the Participant will be affected in any way by the
Plan, the Restricted Stock Units, the Performance RSUs, the Award, this
document, or related instruments, except as specifically provided therein.
Neither the establishment of the Plan nor the Award will be construed as
conferring any legal rights upon the Participant for a continuation of
employment or Service, nor will it interfere with the right of the Company or
any Affiliate to discharge the Participant and to treat the Participant without
regard to the effect that treatment might have upon him as a Participant.
13.    Participant to Have No Rights as a Stockholder. Except as provided in
Section 4 above, the Participant will have no rights as a stockholder with
respect to any Shares subject to the Restricted Stock Units or Performance RSUs,
as applicable, prior to the date on which the Participant is recorded as the
holder of those Shares on the records of the Company.
14.    Notice. Any notice or other communication required or permitted hereunder
must be in writing and must be delivered personally, or sent by certified,
registered or express mail, postage prepaid. Any such notice will be deemed
given when so delivered personally or, if mailed, three days after the date of
deposit in the United States mail, in the case of the Company to 2208 Production
Road, Fort Wayne, Indiana 46808, Attn.: Corporate Secretary, and, in the case of
the Participant, to the last known address of the Participant in the Company’s
records.
15.    Governing Law. This document and the Award will be construed and enforced
in accordance with, and governed by, the laws of the State of Indiana,
determined without regard to its conflict of law rules. Jurisdiction and venue
over disputes with regard to this document and the Award Agreement shall be
exclusively in the courts of the State of Indiana or the United States District
Court for the Northern District of Indiana, and the parties agree that any
action brought by a party to enforce or interpret this document or the Award
Agreement shall be brought in a State or Federal Court sitting in Indiana. The
Participant and the Company specifically consent to personal jurisdiction in the
State of Indiana for purposes of this document or the Award Agreement.
16.    Code Section 409A. Notwithstanding any provision of the Plan, this
document, or the Award Agreement to the contrary, the Restricted Stock Units and
Performance RSUs are intended to be exempt from or, in the alternative, comply
with Code Section 409A and the interpretive guidance thereunder, including the
exceptions for stock rights and short-term deferrals. The Plan, this document,
and the Award Agreement shall be construed, interpreted, and administered in
accordance with such intent. In the event of any inconsistency between any
provision of the Plan, this document, the Award Agreement, and Code Section
409A, the provisions of Code Section 409A shall control. Any reference in the
Agreement to Code Section 409A or a Treasury Regulation Section shall be deemed
to include any similar or successor provisions thereto. If the Restricted Stock
Units or Performance RSUs under this Agreement become subject to 409A:
(a)    If the Participant is a “specified employee” at the time of his
“separation from service” (as such terms are defined for purposes of Code
Section 409A), no amount that is subject to Code Section 409A and that becomes
payable by reason of such separation from service shall be paid to the
Participant before the earlier of (i) the expiration of the six-month period
measured from the date of the Participant’s separation of Service, and (ii) the
date of the Participant’s death.
(b)    For purposes of the Plan, this document, or the Award Agreement, (i) the
Participant’s Service or employment with the Company shall be deemed to be
terminated when the Participant has a “separation from service” within the
meaning of Code Section 409A, and references to termination of Service or
employment shall be deemed to refer to a Separation from Service, and (ii) each
payment or distribution is intended to be treated as one of a series of separate
payments for purposes of Code Section 409A.
17.    Plan Document Controls. The rights granted under this document are in all
respects subject to the provisions of the Plan to the same extent and with the
same effect as if they were set forth fully therein. If the terms of this
document or this document or the Award Agreement conflict with the terms of the
Plan, the Plan will control.
CHI:2783366.5




